ORDER DISMISSING APPEAL
The Appeal in the above-entitled matter, filed the 10th day of August, 197?, having been received and considered by the Chief Justice pursuant to 7 N.T.C. Section 451, the Court finds:
Appellant has failed to make a motion pursuant to Rule 5(d), Rules of the Court of Appeals, to correct the alleged error. rH
2. Title 14, Section 245 of the Navajo Tribal Code allows a judge a impose of sentence of six (6) months or $500.00 or both.
3. The remaining sentences are not appealable under 7 N.T.C. Section 172 as the sentence is less than 15 days and/or $26.00 fine.
*237Therefore, the appeal in the above-entitled matter is DISMISSED.
Dated this 29th day of September, 1977.
Virgil L. Kirk, Sr. Chief Justice of the Navajo Nation